OMB APPROVAL OMB Number: 3235-0582 Expires: March 31, 2012 Estimated average burden hours per response9.6 United States Securities and Exchange Commission Washington, DC20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-07021 Federated Investment Series Funds, Inc. (Exact name of registrant as specified in charter) 4000 Ericsson Drive Warrendale, PA15086-7561 (Address of principal executive offices) (Zip code) John W. McGonigle, Esquire Federated Investors, Inc. Federated Investors Tower 1001 Liberty Avenue Pittsburgh, PA15222-3779 (Name and address of agent for service) Registrant’s telephone number, including area code:412-288-1900 Date of reporting period: 7/1/2009 through 6/30/2010 Item 1. Proxy Voting Record. Federated Bond Fund IssuerName MeetingDate Ticker CUSIP ProposalText Proponent VoteCast For/ Against Mgmt Logical Ballot Status NRG Energy Inc 07/21/2009 NRG Elect Director John F. Chlebowski Mgmt For For Voted NRG Energy Inc 07/21/2009 NRG Elect Director Howard E. Cosgrove Mgmt For For Voted NRG Energy Inc 07/21/2009 NRG Elect Director William E. Hantke Mgmt For For Voted NRG Energy Inc 07/21/2009 NRG Elect Director Anne C. Schaumburg Mgmt For For Voted NRG Energy Inc 07/21/2009 NRG Amend Omnibus Stock Plan Mgmt For For Voted NRG Energy Inc 07/21/2009 NRG Amend Executive Incentive Bonus Plan Mgmt For For Voted NRG Energy Inc 07/21/2009 NRG Adopt Majority Voting for Uncontested Election of Directors Mgmt For For Voted NRG Energy Inc 07/21/2009 NRG Ratify Auditors Mgmt For For Voted NRG Energy Inc 07/21/2009 NRG Report on Carbon Principles ShrHldr Against For Voted NRG Energy Inc 07/21/2009 NRG Change Size of Board of Directors ShrHldr Against For Voted NRG Energy Inc 07/21/2009 NRG Repeal Amendments Adopted Without Stockholder Approval After February 26, 2008 ShrHldr Against For Voted NRG Energy Inc 07/21/2009 NRG Elect Director Betsy S. Atkins ShrHldr TNA N/A Take No Action NRG Energy Inc 07/21/2009 NRG Elect Director Ralph E. Faison ShrHldr TNA N/A Take No Action NRG Energy Inc 07/21/2009 NRG Elect Director Coleman Peterson ShrHldr TNA N/A Take No Action NRG Energy Inc 07/21/2009 NRG Elect Director Thomas C. Wajnert ShrHldr TNA N/A Take No Action NRG Energy Inc 07/21/2009 NRG Change Size of Board of Directors ShrHldr TNA N/A Take No Action NRG Energy Inc 07/21/2009 NRG Elect Director Donald DeFosset ShrHldr TNA N/A Take No Action NRG Energy Inc 07/21/2009 NRG Elect Director Richard H. Koppes ShrHldr TNA N/A Take No Action NRG Energy Inc 07/21/2009 NRG Elect Director John M. Albertine ShrHldr TNA N/A Take No Action NRG Energy Inc 07/21/2009 NRG Elect Director Marjorie L. Bowen ShrHldr TNA N/A Take No Action NRG Energy Inc 07/21/2009 NRG Elect Director Ralph G. Wellington ShrHldr TNA N/A Take No Action NRG Energy Inc 07/21/2009 NRG Repeal Amendments Adopted Without Stockholder Approval After February 26, 2008 ShrHldr TNA N/A Take No Action NRG Energy Inc 07/21/2009 NRG Amend Omnibus Stock Plan Mgmt TNA N/A Take No Action NRG Energy Inc 07/21/2009 NRG Amend Executive Incentive Bonus Plan Mgmt TNA N/A Take No Action NRG Energy Inc 07/21/2009 NRG Adopt Majority Voting for Uncontested Election of Directors Mgmt TNA N/A Take No Action NRG Energy Inc 07/21/2009 NRG Ratify Auditors Mgmt TNA N/A Take No Action NRG Energy Inc 07/21/2009 NRG Report on Carbon Principles ShrHldr TNA N/A Take No Action SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Federated Investment Series Funds, Inc. By (Signature and Title)* /s/ J. Christopher Donahue J. Christopher Donahue Principal Executive Officer Date: August 26, 2010 * Print the name and title of each signing officer under his or her signature.
